The Chancellor.
This is a bill to redeem. The facts of the ease are admitted. The complainant is the owner of a lot of land in the county of Bergen, which was sold and conveyed to the defendant in July, 1874, for the term of seventy-five years, under the provisions of the act “ to make taxes a lien on real estate and to authorize sales for the payment of the same,” {Rev. p. 1163,) and the supplement thereto. P. L. 1863, p. 497. {Rev. p. 1165.)
After the expiration of a year from the time of the sale, the complainant, then being the owner of the fee, tendered to the defendant the amount paid by him, with interest at the rate of twelve per cent, per annum, and, at the same time, produced a deed from him to her releasing the premises from his term, and requested him to execute it; but he refused to receive the money or execute the deed. She then began this suit, and paid the money into court. He insists that she is not entitled to relief.
The second section of the supplement above mentioned provides that, in all cases of sale made of any real estate in *549pursuance of that act and the original act, the owner or owners thereof shall have the right to redeem the same after the expiration of one year from the time of such sale, by paying the amount paid by the purchaser therefor, with twelve per cent, interest thereon; and the purchaser, on payment thereof, shall reconvey and restore to the owner or owners such real estate.
The defendant’s counsel insists that this is an ejectment bill. But that is not its character. The complainant has come to the proper forum for relief. She could obtain none at law. The defendant has a valid, legal title under the tax sale. The complainant has the right to redeem the property from it. She has complied with the provisions of the law and is entitled to a decree that he execute the deed, and (since he admits that he holds possession only under his tax deed) that he restore to her the possession of the property. She is entitled to costs.